Exhibit 10.c.

 

Summary of Key Terms of 2005 Executive Cash Bonus Program

 

On February 15, 2005, the Company’s Board of Directors, upon the recommendation
of the Compensation Committee, approved the Company’s 2005 cash bonus program
covering the Company’s senior management team, including the following executive
officers of CDI Corp.: Roger Ballou (President and CEO), Jay Stuart (Executive
Vice President and CFO), Joseph Seiders (Senior Vice President and General
Counsel), and Cecilia Venglarik (Senior Vice President, Human Resources).

 

The 2005 target bonuses established for those executive officers are $416,250
for Roger Ballou, $155,000 for Jay Stuart, $85,200 for Joseph Seiders and
$99,000 for Cecilia Venglarik. Under the severance agreement signed by the
Company and Jay Stuart, who is scheduled to leave CDI in May 2005, Mr. Stuart
would receive a pro rata portion of any 2005 bonus earned.

 

Under the 2005 cash bonus program, a bonus pool will be created for the
Company’s senior management team based on CDI’s achievement of certain levels of
return on invested capital during 2005. The Compensation Committee has the
discretion to increase the amount of the bonus pool by up to 20% to reflect key
accomplishments that positively affect long-term shareholder value.

 

Payouts to the executive officers from any amounts in the bonus pool will be
based on the Company’s achievement of certain established financial goals in
2005. The financial goals relate to three measures: direct margin dollars, net
income and return on assets. The three goals are given the following weights:
the direct margin dollars goal represents 25% of the total bonus opportunity,
the net income goal represents 45%, and the return on assets goal represents
30%. The maximum payout related to the net income and return on assets goals is
200% of the target level. The payout related to the direct margin goal is capped
at 150% of the target.